Citation Nr: 0324427	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Atty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to March 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi which granted 
service connection for PTSD and assigned a 50 percent 
evaluation.  A personal hearing was held at the RO in 
September 2002.  The veteran indicated in May 2003 that he no 
longer desired to be afforded a previously requested 
videoconference hearing before a Veterans Law Judge.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has essentially provided the veteran notice 
of the VCAA in accordance with the Quartuccio guidelines.  
See letter from RO to veteran dated in February 2001, and 
supplemental statement of the case (SSOC) dated in May 2003.  

Upon review of the claim files, the Board finds that 
additional evidentiary development is warranted.  
Specifically, there is conflicting evidence concerning the 
severity of the PTSD and its effect on the veteran's ability 
to work.  For example, on October 2000 VA PTSD examination 
the examiner indicated that there was significant social and 
industrial impairment.  In December 2000, a counseling 
psychologist opined that the veteran could not work due to 
psychiatric and physical problems.  It is noteworthy that the 
veteran suffers from chronic renal insufficiency which 
requires regular dialysis treatment.  A February 2001 VA 
outpatient treatment record shows that the veteran was unable 
to work due to psychiatric symptoms, and a December 2001 VA 
outpatient treatment note indicates that the veteran was 
unemployable to due medical and psychological problems.  On 
January 2001 PTSD examination the examiner opined that the 
veteran was too weak physically to be expected to hold down a 
job.  Finally, on February 2003 VA PTSD examination, the 
examiner found that the veteran suffered from moderate 
symptoms, and that his PTSD symptoms were not severe.  

The medical evidence cited above is not sufficiently 
consistent to enable rating of the veteran's PTSD.  A VA 
psychiatric examination is needed to resolve the apparent 
inconsistencies.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
psychiatric examination by a psychiatrist 
who has not previously examined him to 
ascertain the current severity of his 
PTSD.  The veteran's claim folders should 
be available to the examiner for review 
in conjunction with the examination.  All 
findings must be reported in detail.  The 
examiner must be furnished a copy of the 
rating criteria for PTSD which became 
effective November 7, 1996 (the current 
criteria).  The examiner must comment as 
to the presence or absence of each 
symptom and finding required under the 
current criteria for ratings for PTSD 
from 70 percent to 100 percent, and if 
present, the frequency or severity of 
each symptom and finding.  The examiner 
should also offer an opinion as to 
whether the veteran's PTSD, in and of 
itself, precludes him from securing or 
maintaining substantially gainful 
employment.  The examiner should explain 
the rationale for any opinion(s) given.  

2.  After the development ordered above 
(and any other action deemed necessary) 
is completed, the RO should review the 
entire record and re-adjudicate the claim 
in light of any additional evidence 
received.  If the claim remains denied, 
the RO should issue an appropriate SSOC, 
and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




